Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a measurement portion in claim 1 and dependents; structure found in e.g. instant specification [0011];
a calculation unit in claim 1 and dependents; structure found in e.g. instant specification [0038] and instant Fig. 2-3;
a transmission unit in claim 9; structure found in e.g. instant specification [0040] and instant Fig. 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fish (US 20150157220 A1; 6/11/2015).
Regarding claim 1, Fish teaches a biological information measurement device (Fig. 1-2; Fig. 5)comprising:
a housing (Fig. 8-9);
a measurement portion disposed in the housing, the measurement portion sending and receiving light to and from a subject (Fig. 5; Fig. 9; [0079]; [0108]; [0112]); and
a calculation unit disposed in the housing, the calculation unit being configured to estimate first biological information from a signal based on the light received by the measurement portion ([0087] “computing unit”; [0108] “processor”);
wherein the housing includes a mounting portion for a second information measurement device configured to obtain (Fig. 5; Fig. 8-9; [0044]; [0108]), from the subject, second biological information different from the first biological information (Fig. 5; [0108]).
Regarding claim 2, Fish teaches wherein the mounting portion is configured to install the second information measurement de3vice such that the measurement portion and a sensing portion of the second information measurement device installed in the mounting portion are positioned side by side along a surface of the housing (Fig. 5; Fig. 9).
Regarding claim 4, Fish teaches wherein the housing further includes:
an opening which allows the sensing portion of the second information measurement device to be exposed when the second information measurement device is installed in the mounting portion (Fig. 2; Fig. 5; Fig. 8-9).
Regarding claim 6, Fish teaches wherein the measurement portion includes:
a light emitter disposed on the housing (Fig. 5; [0084]), the light emitter emitting light toward the subject (Fig. 5; [0084]), the light including near-infrared light ([0081] “near infrared”); and
a light receiver disposed on the housing (Fig. 5), the light receiver receiving the light coming back from the subject (Fig. 5; [0084]).
Regarding claim 8, Fish teaches wherein the second information measurement device is a clinic thermometer ([0085] “thermometer”; [0108] “thermometer”, under BRI, there is no structural difference between recited “clinic thermometer” and thermometer of reference as would be understood by a person of ordinary skill in the art, a review of the instant disclosure does not reveal a special definition of the term “clinic thermometer”; see MPEP 2111); and the second biological information is a body temperature ([0085] “thermometer”; [0108] “thermometer” “body temperature”).
Regarding claim 9, Fish teaches further comprising a transmission unit disposed in the housing, the transmission unit wirelessly transmitting at least the first biological information ([0065]

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fish (US 20150157220 A1; 6/11/2015), evidenced by Schweitzer (US 20040019293 A1; 1/29/2004).
Regarding claim 5, Fish does not explicitly state wherein the calculation unit estimates the first biological information in a time period shorter than a time period taken by the second information measurement device to obtain the second biological information. Note that Fish does teach multiple sensor types (Fig. 5; [0109]) and would inherently have different time periods for the different transducers as appropriate and so inherently teaches the claimed recitations. However, for the sake of clarity of the record, Schweitzer evidences in the same field of endeavor (Abstract; Fig. 2) wherein the calculation unit estimates the first biological information in a time period shorter than a time period taken by the second information measurement device to obtain the second biological information ([0009] “30 seconds” for thermometers; [0008]; [0010] “10 seconds” for optical sensing) and so evidences that the different transducers of Fish would inherently possess different time periods for measurement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish as applied to claim 1 above, in view of Wei (US 20170347895 A1; Filed 1/4/2016).
Regarding claim 3, Fish does not teach wherein the mounting portion is configured to install the second information measurement device such that the measurement portion and a sensing portion of the second information measurement device installed in the mounting portion are disposed on respective sides of the housing which are opposite to each other in a thickness direction of the housing. However, Wei teaches in the same field of endeavor (Fig. 1-A; Fig. 3; Fig. 8-A) wherein the mounting portion is configured to install the second information measurement device such that the measurement portion and a sensing portion of the second information measurement device installed in the mounting portion are disposed on respective sides of the housing which are opposite to each other in a thickness direction of the housing (Fig. 8-C-Fig. 8-D; Fig. 15-A; [0186]-[0188]; electrodes are placed on inside and outside of band). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Fish to include this feature as taught by Wei because this enables measurement of different physiological signals as needed ([0110]; [0186]-[0188]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish as applied to claim 1 above.
Regarding claim 7, Fish teaches a first display portion disposed on the housing (Fig. 1-3, display 26; [0067]), the first display portion displaying the first biological information estimated by the calculation unit (Fig. 3; [0038]).
Fish does not teach a second display portion disposed on the housing, the second display portion displaying the second biological information measured by the second information measurement device. However, modifying Fish to have a second display for a second sensor/measurement is an obvious duplication of parts; MPEP 2144.04. This would enable the simultaneous display of multiple measurement data/information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Levin (US 6006120 A) teaches a modular sensor device in which sensor can be placed into device housing via a mounting portion that measures both temperature and PPG via light (Abstract; Fig. 3; Fig. 10; Col. 2 lines 24-26).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792